Citation Nr: 1746015	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  13-26 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent prior to January 27, 2015, and 70 percent from that date for post-traumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran served on active duty from September 1968 to September 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, that awarded service connection for PTSD.  The Veteran appealed the staged ratings assigned.

In a September 2013 VA Form 9, the Veteran requested a Travel Board hearing before the Board at the RO; however, he withdrew his hearing request in September 2014.

Regarding the issue of entitlement to TDIU, in various statements, the Veteran has asserted that his service-connected PTSD impacts his employability.  The United States Court of Appeals for Veterans Claims (Court) has held that a claim for TDIU is part of an increased rating claim when such is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Dalton v. Nicholson, 21 Vet. App. 23, 33 (2007).  In light of Rice, the issue of entitlement to TDIU has been raised by the record, is part and parcel of the initial rating claim, and is properly before the Board.


FINDING OF FACT

In a statement received in November 2016, prior to the promulgation of the Board's decision in the appeal, the Veteran withdrew his pending appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran for the issues of entitlement to a higher initial rating for PTSD and entitlement to TDIU have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Regarding the issues on appeal, the Veteran has withdrawn these issues, as discussed below.  No further discussion of VA's duty to notify and assist is necessary.  Id.  

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  An appellant may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law. Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal.  38 U.S.C.A. §§ 7104, 7105(d). 

In a signed statement received in November 2016, the Veteran withdrew from appellate consideration the issues above.  He stated, "I am unable to provide additional information for my claim at this time and would like to request that my pending appeal be withdrawn or cancelled."  See 38 C.F.R. § 20.204.  This statement of withdrawal also encompasses the ancillary issue of entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (noting that TDIU is part and parcel of a claim for increase).

The Board observes that the Veteran's representative filed a brief on the Veteran's behalf in September 2017, approximately ten months after VA received the Veteran's correspondence stating that he wished to withdraw his appeal.  However, as previously described, the withdrawal of the Veteran's appeal had already been effective for several months before his representative filed this brief.  38 C.F.R. § 20.204(b)(3).  Moreover, the Board is under no obligation to further adjudicate an appeal that has been withdrawn.  Hanson v. Brown, 9 Vet. App. 29, 32 (1996) ("When claims are withdrawn, they cease to exist.").  Withdrawal of an appeal also operates as a withdrawal of the notice of disagreement.  38 C.F.R. § 20.204(c).  VA regulations permit claimants to renew appeals that were previously withdrawn by filing a new notice of disagreement as long as the new notice of disagreement would have been timely (filed within one year of the applicable rating decision) had the withdrawn appeal never been withdrawn.  Id.  VA regulations do not provide a mechanism for renewing an appeal by filing a brief directly to the Board.

Given the Veteran's clear intent to withdraw his appeal in these matters, further action by the Board on these issues would not be appropriate.  38 U.S.C.A. § 7105.


ORDER

The appeal with respect to the issue of entitlement to an initial rating in excess of 50 percent prior to January 27, 2015, and 70 percent from that date for PTSD is dismissed.

The appeal with respect to the issue of entitlement TDIU is dismissed.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


